DETAILED ACTION
This is a first office action in response to application no. 17/220,444 filed on April 1, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent no. 8,705,623 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 9 and 15 of Patent no. 8,705,623 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1,  a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a smallest of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.


computed from the top neighboring pixel and the left neighboring pixel;  and computing the pixel predictor and the pixel residual based on the MASD;  and selectively encoding the pixel residual using one of the entropy code or run mode encoding.
 Therefore, when comparing the claims of the instant application and the claims of the cited Patent no. 8,705,623 it is clear that the cited Patent anticipates the claims of the instant application since all the limitations of the cited patent are included in the claims of the published patent. To the examiner, it is clear that the differences between the claims do not rise to a patentability level. 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 1.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 10,368,093 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 9 and 15 of Patent no. 10,368,093 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1,  a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a smallest of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.
Claims 1, 9 and 15 of Patent no. 10,368,093 calls for similar limitations.  In fact, independent claims 1, 9 and 15 of the cited Patent call for, in the case of claim 1, a method of compressing digital image data comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on neighboring pixels, wherein the neighboring pixels comprise a left neighboring pixel in the line of pixels, a top left neighboring pixel in a previous line of pixels, and a top neighboring pixel in the previous line of pixels, and wherein computing the MASD comprises computing an absolute sample difference (ASD) between the top left neighboring pixel and the top neighboring pixel, an ASD between the top left neighboring pixel and the left neighboring pixel, and an ASD between the top left neighboring pixel and an interpolated pixel value computed from the top neighboring pixel and the left 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
 
Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 13.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent no. 10,999,601 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 8 and 14 of Patent no. 10,999,601 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1, a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a smallest of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.

The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
 
Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 14.

 Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimoto et al. (US Patent Application Publication no. 2003/0152150) in view of Strom et al. (US Patent Application Publication no. 2013/0011059).

Regarding claim 1, Fujimoto discloses a system comprising one or more processors, a CRM, and a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on neighboring pixels (See Fujimoto Abstract, [0036]-[0037] and [0043]), in response to the MASD for the pixel being below a threshold, encoding the pixel (See [0033]).
	It is noted that Fujimoto is silent about  the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel as newly claimed in the amended claims.
However, Strom teaches computing a minimum absolute sample difference wherein the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel (See Strom [0010], [0012], [0056] and [0142]).
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying the method of Fujimoto to incorporate Strom’s teachings wherein the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel.  The motivation for performing such a modification in Fujimoto is to be able to handle .

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshida et al. (US Patent Application Publication no. 2003/0031257) teaches motion estimation method and apparatus for interrupting computation which is determined not to provide solution.
Bacus et al. (US Patent Application Publication no. 2006/0034543) teaches method and apparatus of mechanical stage positioning in virtual microscopy image capture.
Chang et al. (US Patent Application Publication no. 2009/0208133) teaches image displacement detection method.
Crinon et al. (US Patent Application Publication no. 2009/0290641) teaches digital video compression acceleration based on motion vectors produces by cameras.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424